                              UNITED STATES JUDICIAL PANEL
                                           on                                             FILED
                               MULTIDISTRICT LITIGATION                                  Mar 18, 2020
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF CALIFORNIA




IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                                       MDL No. 2924



                                    (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í5)



On February 6, 2020, the Panel transferred 12 civil action(s) to the United States District Court for
the Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 86 additional action(s) have been
transferred to the Southern District of Florida. With the consent of that court, all such actions have
been assigned to the Honorable Robin L. Rosenberg.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Florida and assigned to
Judge Rosenberg.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Florida for the reasons stated in the order of February 6, 2020, and, with the
consent of that court, assigned to the Honorable Robin L. Rosenberg.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                           Maria Cruz
                                                       John W. Nichols
                         Mar 18, 2020
                                                       Clerk of the Panel
IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                   MDL No. 2924



                 SCHEDULE CTOí5 í TAGíALONG ACTIONS



 DIST     DIV.       C.A.NO.   CASE CAPTION


ALABAMA MIDDLE

 ALM       2       20í00153    Day v. Boehringer Ingelheim Pharmaceuticals, Inc. et al

ALABAMA NORTHERN

                               Griffith v. Boehringer Ingelheim Pharmaceuticals Inc et
  ALN      1       20í00284    al
  ALN      2       20í00282    Cagle v. Boehringer Ingelheim Pharmaceuticals Inc et al
                               Walker v. Boehringer Ingelheim Pharmaceuticals Inc et
  ALN      4       20í00283    al
                               Glasscock v. Boehringer Ingelheim Pharmaceuticals Inc
  ALN      5       20í00280    et al

ALABAMA SOUTHERN

                               Kidd v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  ALS      1       20í00114    al
                               Martin v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  ALS      2       20í00115    al

CALIFORNIA EASTERN

                               Faltersack v. Boehringer Ingelheim Pharmaceuticals,
  CAE      2       20í00425    Inc. et al

FLORIDA MIDDLE

                               Barnette v. Boehringer Ingelheim Pharmaceuticals, Inc.
  FLM      6       20í00384    et al

FLORIDA NORTHERN

                               MITCHELL v. BOEHRINGER INGELHEIM
  FLN      3       20í03586    PHARMACEUTICALS INC et al

GEORGIA MIDDLE
                               BRANTLEY v. BOEHRINGER INGELHEIM
 GAM      5         20í00081   PHARMACEUTICALS INC et al
                               IANNUZZI v. BOEHRINGER INGELHEIM
 GAM      5         20í00082   PHARMACEUTICALS INC et al
                               SIMMONS v. BOEHRINGER INGELHEIM
 GAM      5         20í00084   PHARMACEUTICALS INC et al

GEORGIA NORTHERN

                               Serviss v. Boehringer Ingelheim Pharmaceuticals, Inc. et
 GAN      2         20í00056   al

KENTUCKY EASTERN

                               Sherbet v. Boehringer Ingelheim Pharmaceuticals, Inc.
 KYE      5         20í00086   et al

TENNESSEE EASTERN

                               McCandless v. Boehringer Ingelheim Pharmaceuticals,
  TNE     2         20í00037   Inc. et al (JRG2)

TENNESSEE WESTERN

                               Allen v. Boehringer Ingelheim Pharmaceuticals, Inc., et
 TNW       2        20í02141   al.

TEXAS SOUTHERN

  TXS     6         20í00010   Cook v. Boehringer Ingelheim Pharmaceuticals, Inc et al
